Opinion by
Johnson, J.
At the trial, it was established that bale YN/LP 6715/2955, No. 3, which was short-shipped, was subsequently imported and entered under entry 3732; that the entry in question, 2651, covering the original shipment upon which the shortage was reported, bore no notation that there had been an extract of the invoice for one bale covered by entry 3732, but that- entry 3732 contained such information. The court held that it was clear from the evidence that duty upon the bale involved was assessed twice. On the record presented and following United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty is not assessable upon the bale in question.